Mount, J.
This action was brought by the plaintiff to recover upon a promissory note. The defense pleaded was want of consideration for the note. The cause was tried to the court without a jury, and the court made findings of fact, one of which is as follows:
“That on November 5, 1910, the defendant H. J. Hibschman, for a valuable consideration, made, executed, and delivered to the plaintiff that certain promissory note, . . .”
A judgment was entered in favor of the plaintiff for the amount of the note, with interest. The defendants have appealed.
*564The appellants argue but one point, to the effect that it was the duty of the court, upon request of the appellants, to make a specific finding of the facts constituting the consideration. It is argued that the finding “for a valuable consideration,” is too general. If we concede that it was the duty of the court to make findings of fact, separately stated, it is too plain for argument that the finding in this case was sufficient. It wUs clearly not the duty of the court to set out in the findings what the consideration consisted of, whether money, property, services, or other things of that character. The finding that the consideration was a valuable one, is the ultimate fact, and was clearly sufficient.
No statement of facts is brought here, and it is therefore impossible for this court to determine whether the court erred in concluding that the consideration was a valuable one or not. There is no merit in the appeal. The judgment is therefore affirmed.
Ceow, C. J., Fullerton, Moréis, and Parker, JJ., concur.